                  Case 2:20-cv-02267 Document 3 Filed 03/09/20 Page 1 of 1 Page ID #:12
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Michael A. Simmrin
 Simmrin Law Group
 3500 W. Olive Avenue
 Suite 300
 Burbank, CA 91505
 (818) 827-7171
 michael@simmrinlawgroup.com

 ATTORNEY(S) FOR:    Plaintiffs Ronald and Eva Weissberger
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Ronald Weissberger and Eva Weissberger                                        CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
Princess Cruise Lines Ltd.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                      Ronald Weissberger and Eva Weissberger
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                         PARTY                                                          CONNECTION / INTEREST
Ronald Weissberger                                                            Plaintiff
Eva Weissberger                                                               Plaintiff
Princess Cruise Line, Ltd.                                                    Defendant




           3/9/2020                                         Michael A. Simmrin
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiffs, Ronald Weissberger and Eva Weissberger


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
